DEMAND LINE OF CREDIT AGREEMENT by and between CITIZENS BANK OF PENNSYLVANIA and ARTESIAN RESOURCES CORPORATION ARTESIAN WATER COMPANY, INC. ARTESIAN WATER PENNSYLVANIA, INC. ARTESIAN WATER MARYLAND, INC. ARTESIAN WASTEWATER MANAGEMENT, INC. ARTESIAN WASTEWATER MARYLAND, INC. ARTESIAN UTILITY DEVELOPMENT, INC. ARTESIAN DEVELOPMENT CORPORATION ARTESIAN CONSULTING ENGINEERS, INC. January 19, 2010 DEMAND LINE OF CREDIT AGREEMENT THIS DEMAND LINE OF CREDIT AGREEMENT (the “Agreement”) is made as of the 19th day of January, 2010, by and between ARTESIAN RESOURCES CORPORATION, a Delaware corporation, ARTESIAN WATER COMPANY, INC., a Delaware corporation, ARTESIAN WATER PENNSYLVANIA, INC., a Pennsylvania corporation, ARTESIAN WATER MARYLAND, INC., a Delaware corporation, ARTESIAN WASTEWATER MANAGEMENT, INC., a Delaware corporation, ARTESIAN WASTEWATER MARYLAND, INC., a Delaware corporation, ARTESIAN UTILITY DEVELOPMENT, INC., a Delaware corporation, ARTESIAN DEVELOPMENT CORPORATION, a Delaware corporation, ARTESIAN CONSULTING ENGINEERS, INC., a Delaware corporation, (jointly and severally, “Borrower”), and CITIZENS BANK OF PENNSYLVANIA (“Bank”).Borrower and Bank agree, under seal, as follows: BACKGROUND A.The Borrower has requested the Bank to extend a $40,000,000 demand line of credit (“Line of Credit”) to the Borrower. B.The Bank is willing to agree to provide the Line of Credit, subject to the terms and conditions of this Agreement. ARTICLE 1 DEFINITIONS Section 1.1.Definitions.When used in this Agreement, the following terms shall have the respective meanings set forth below. a.“Adjusted LIBOR Rate”means, relative to any LIBOR Rate Loan to be made, continued or maintained as a LIBOR Rate Loan for any LIBOR Interest Period, a rate per annum determined by dividing (x) the LIBOR Rate for such LIBOR Interest Period by (y) a percentage equal to one hundred percent (100%) minus the LIBOR Reserve Percentage. 1.1.1.“Advance” means a borrowing under the Line of Credit in accordance with Section 2.5 hereof. 1.1.2.“Affiliate” means as to any Person, each other Person that directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with the Person in question. For purposes of this definition, “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of an entity, whether through the ownership of voting securities, by contract, or otherwise. 1.1.3.“Agreement” means this Demand Line of Credit Agreement and all exhibits and schedules hereto, as each may be amended from time to time. 1.1.4.“Applicable Margin” means one hundred forty (140) Basis Points if Bank provides such cash management services. 1.1.5.“Available Amount” means $40,000,000. 1.1.6.“Bank” means Citizens Bank of Pennsylvania and its successors and assigns pursuant to Section 8.3 hereof. 1.1.7.“Bank Indebtedness” means all obligations and Indebtedness of Borrower to Bank, whether now or hereafter owing or existing, including, without limitation, all obligations under the Credit Documents, all other obligations or undertakings now or hereafter made by or for the benefit of Borrower under any other agreement, promissory note or undertaking now existing or hereafter entered into by Borrower with Bank, including, without limitation, all obligations of Borrower to Bank under any guaranty or surety agreement and all obligations of Borrower to immediately pay to Bank the amount of any overdraft on any deposit account maintained with Bank, together with all interest and other sums payable in connection with any of the foregoing. 1.1.8.“Basis Point” means one-hundredth of one percent. 1.1.9.“Borrower” means, jointly and severally, ARTESIAN RESOURCES CORPORATION, a Delaware corporation, ARTESIAN WATER COMPANY, INC., a Delaware corporation, ARTESIAN WATER PENNSYLVANIA, INC., a Pennsylvania corporation, ARTESIAN WATER MARYLAND, INC., a Delaware corporation, ARTESIAN WASTEWATER MANAGEMENT, INC., a Delaware corporation, ARTESIAN WASTEWATER MARYLAND, INC., a Delaware corporation, ARTESIAN UTILITY DEVELOPMENT, INC., a Delaware corporation, ARTESIAN DEVELOPMENT CORPORATION, a Delaware corporation, and ARTESIAN CONSULTING ENGINEERS, INC., a
